DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
“the pre-filter” (line 2) should be “a pre-filter” since this is the first recitation of a pre-filter according to the current claim dependency. 
Appropriate correction is required.
Drawings
The drawings are objected to because Figure 8 element 15 does not clearly show what is being indicated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:  "further connecting pieces 20" when referring to suction pipe, "base plate 13" when referring to element 16, "area 24" when referring to collection chamber, "latching cams 7" when referring to flap latching cams, "latching cams 10" when referring to  latching hooks, and "housing 5" when referring to element 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s)  1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Conrad (US Publication 2017/0290477) (now US Patent 10016104).
As to claim 1, Conrad discloses a device body (Figure 6 element 104) which has a drive unit (Figure 6 element 152) configured to generate a suction air flow; a suction container (Figure 6 element 112), which is connected to the device body, configured to receive suction material; and an operating element (Figure 10a actuator 504, paragraph 0249 ) arranged at one end of the suction container opposite an end of the suction container on which the device body is arranged (Paragraph 0249 and Paragraphs 0305 lines 12-17; Conrad teaches that the cyclone unit 112 (suction container) releasable engagement members will be activated by an actuator which can be positioned at an end of the handle 344, which is located at the top end of the cyclone unit (suction container). In paragraph 0305 Conrad further explains that the actuator (operating element) can be located forward end of the handle, closest to the inlet passage, and/or on rearward end of the handle which is opposite to forward inlet passage and nearest to the main body 104 (device body). Conrad clarifies in paragraph 0249 that any actuator is used to disengage releasable engagement members to separate unit 112 and 104, one skilled in the art can conclude that actuator 504 can operate the releasable engagement members of 280 by mechanical or electromechanical means located opposite an end of the cyclone unit (suction container)), wherein the operating element is rotatable from a first position into a second position and from the second position into the first position (Paragraph 0309; Conrad teaches an operating element, actuator 504 attached to cyclone unit 112 (lines 19-21), which rotates about a lock actuator axis between a first position (engaged) and a second position (disengaged). The operating element will disengage the lock engagement member (lines 2-4) in the second position and engage the lock engagement members in the first position. The actuator is rotatable from a first position (engaged) to a second position (disengaged) and from a second position (disengaged) to a first position (engaged)), wherein the device 
As to claim 2, Conrad discloses wherein the device body (Figure 11 element 104) has a base plate (Figure 11 element 216) and a connecting piece (Figure 11 element 288 ) which extends away from the base plate (element 288 extends away from the base plate element 216 as part of the apparatus upper end)  and comprises a latching cam (Figure 11 element 308 or element 328, paragraph 0252 further teaches that element 308 and 328 are interchangeable in location of either on the device body or suction container) and wherein the suction container has a pre-filter (Figure 6 element 206) with a locking geometry (Figure 11 element 304 is an engagement member hook (locking geometry) which extends away from the pre-filter as is part of the pre-filter structure), which is configured such that it holds the latching cam in the first position of the operating element (Figure 12 elements 304, 328 and 308; paragraph 0255: Conrad teaches the actuator 328 (which can be activated by operating element (actuator 504), by mechanical or electromechanical means) connected to the cyclone unit engagement member 304 (locking geometry) will engage the main body engagement member 308 (latching cam) in the first (locked, inseparably connected) position ) and releases it in the second position of the operating element (Paragraph 0309; Conrad teaches an operating element actuator 504 which rotates about an .
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pullins (US Patent 7134165 B2)
As to claim 1, Pullins teaches a device body (Figure 1 element 40) which has a drive unit (Figure 1 element 38) configured to generate a suction air flow; a suction container (Figure 2 element 28), which is connected to the device body (Figure 1 element 40 is connected to element 16 which houses and further connects element 28 to element 40 as explained in column 2 lines 39-41 and further more in lines 48-49.) , configured to receive suction material (Column 2 lines 49-55); and an operating element (Figure 3a element 76) arranged at one end of the suction container opposite an end of the suction container on which the device body is arranged (Figure 1: arranged at one end of Element 28 opposite an end of Element 40 on which Element 76 is arranged), wherein the operating element is rotatable from a first position into a second position and from the second position into the first position (Column 3 lines 16- 20, Pullins teaches a handle (operating element) is used to remove the dirt cup (suction container) from the compartment housing/canister assembly (device body). To remove the dirt cup the handle is rotated from first position, which is considered when the handle is down and the dirt cup is . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pullins (US Patent 7134165 B2) in view of Ohno et al. (US Patent 3621640 A).
As to Claim 3, Pullins teaches wherein the suction container has a housing (Figure 3a Element 62), the pre-filter being arranged in the housing (Figure 3c Element 45), a central filter further explained below in view of Ohno et al.). The screen and a prefilter all proceed the dump door. Pullins teaches a screen (pre-filter) which is arranged before the prefilter (central filter) following the fluid flow as shown in Figure 1. The fluid flow continues to the filter chamber which has a third filter before the fluid is removed from the system.) arranged in the pre-filter and a flap (Figure 3b Element 68), which is arranged at the end of the suction container (Figure 3a Element 60), on which the device body (Figure 1 Element 40) is arranged, wherein the operating element (Figure 3a element 76) is rotatable into a third, fourth, and/or fifth position and vice versa (Pullins teaches a series of actions that occur to remove dirt and filter from the vacuum. Pullins teaches lifting a handle and pulling outward to pivotally remove the dirt cup from the vacuum , then to remove the contents of the dirt cup the handle can rotate upwards as seen in Figures 3a – 3b, and an actuator can be used to open the dump door. Position 1 can be defined as the dirt cup (suction container) being held in the main body (device body) with the handle lowered (inseparably connected), position 2 occurs when the handle (operating element) is lifted and the user pulls the dirt cup from the main body (separably connected), position 3 can be seen as when 
15.	Ohno et al. teaches it was known in the art to have a central filter removeable from the prefilter, wherein the central filter (Column 3 lines 27-30, figure 8 element 13) is removable from the pre-filter in the fourth position, Pullins taught, as stated above, of the positions that are required to remove the pre-filter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pullins to include the teachings of Ohno et al. to provide a central filter removeable from the prefilter located inside the suction container to further clean  particles from the dirt laden fluid thereby lengthening the periods of operation between dust discharge (Ohno et al. column 2 lines 43-47).
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim. But would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR INDICATING ALLOWABLE SUBJECT MATTER

Regarding claim 4, the closet art of record as stated above, Pullins discloses limitation of claim 3, teaches an operating element that controls the positions and actions of a suction container as recited above in the rejection of claim 3, Pullins  alone or in combination with Conrad, does not teach, suggest or make obvious a stop of the locking geometry and associated functionality, including the prevention of further rotation of the operating element, as required by the claim, in combination with the additional elements of the claim.
Regarding claim 5, the closet art of record as stated above, Pullins discloses limitation of claim 3, teaches an operating element that controls the positions and actions of a suction container as recited above in the rejection of claim 3, Pullins  alone or in combination with Conrad, does not teach, suggest or make obvious a flap latching cam, a locking geometry of the pre-filter (including a recess) that engages with the operating element, and the associated functionality required by the claim, in combination with the additional elements of the claim.
Regarding claim 7, the closet art of record as stated above, Pullins discloses limitation of claim 3, teaches an operating element that controls the positions and actions of a suction container as recited above in the rejection of claim 3, Pullins  alone or in combination with Conrad, does not teach, suggest or make obvious a latching hook on the pre-filter and the associated functionality, including the recited fourth position, in combination with the additional elements of the claim.
Regarding claim 8 the closet art of record as stated above, Pullins discloses limitation of claim 3, teaches an operating element that controls the positions and actions of a suction container as recited above in the rejection of claim 3, Pullins  alone or in combination with Conrad, does not teach, suggest or make obvious at least three transverse ribs and a centering ring with grooves, and the associated functionality including  fifth position, as required by the claim, in combination with the additional elements of the claim.
st position through 5th position, as required by the claim, in combination with the additional elements of the claim.
Claims 6 and 9 would be allowable as being dependent from allowable claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571)2735528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/BOBBY LEE BUDZISZEK/Examiner, Art Unit 4124  

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723